Case 2:20-cv-00630-JMS-DLP Document 67 Filed 01/27/21 Page 1 of 3 PageID #: 1193




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 PATRICK R. SMITH and                       )
 BRANDON S. HOLM, individually and          )
 on behalf of all others similarly situated,)
                                            )
                Plaintiffs,                 )
                                            )
        v.                                  )         Cause No. 2:20-cv-00630-JMS-DLP
                                            )
 JEFFREY ROSEN in his official              )
 capacity as the Acting Attorney General of )
 the United States, et al.,                 )
                                            )
                Defendants.                 )

                          DEFENDANTS’ NOTICE OF COMPLIANCE

        The Defendants in their official capacities, respectfully notify the Court that they have

 complied with the Court’s Order dated January 7, 2021 (ECF No. 56), the Court’s Order dated

 January 11, 2021 (ECF No. 60), and the Court’s Order dated January 15, 2021 (ECF No. 65)

 with respect to the execution of Lisa Montgomery.

        In support thereof, the Defendants tender the Declarations of T.J. Watson, Complex

 Warden, Federal Correctional Complex, Terre Haute, Indiana, and Michael Carvajal, Director of

 the Bureau of Prisons.


                                                      Respectfully submitted,

                                                      JOHN E. CHILDRESS
                                                      Acting United States Attorney


                                               By:    s/ Shelese Woods
                                                      Shelese Woods
                                                      Assistant United States Attorney
Case 2:20-cv-00630-JMS-DLP Document 67 Filed 01/27/21 Page 2 of 3 PageID #: 1194




                                           Brigham J. Bowen
                                           Assistant Director

                                           Lisa A. Olson
                                           Jordan L. Von Bokern
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20001
                                           (202) 305-7919
                                           Lisa.olson@usdoj.gov
                                           Jordan.L.Von.Bokern2@usdoj.gov

                                           Counsel for Defendants




                                       2
Case 2:20-cv-00630-JMS-DLP Document 67 Filed 01/27/21 Page 3 of 3 PageID #: 1195




                                CERTIFICATE OF SERVICE


        I hereby certify that on January 27, 2021, the foregoing was filed electronically through

 ECF/CM. On this same date, electronic service will be made to all counsel of record through the

 Court’s ECF/CM system.



                                                     s/ Shelese Woods
                                                     Shelese Woods
                                                     Assistant U.S. Attorney




                                                3
